IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JUAN CAMPOS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-5583

STATE OF FLORIDA,
DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed December 4, 2015.

An appeal from the Circuit Court for Leon County.
Charles A. Francis, Judge.

Juan Campos, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Susan A. Maher, Chief Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF and KELSEY, JJ., CONCUR; THOMAS, J., SPECIALLY
CONCURRING WITH OPINION
THOMAS, J., Specially Concurring.

      I concur but write to note that our case law allowing state prisoners to seek

certiorari review in this court to challenge prison-disciplinary actions should be

reconsidered. In Florida, inmates receive adequate due process in the Department

of Corrections’ institutional procedures and then further judicial review in the

circuit court to challenge disciplinary procedures. This is all that is required under

the federal constitution. Sandin v. Conner, 515 U.S. 472, 483-84 (1995) (liberty

interests of inmates protected by due process clause “will be generally limited to

freedom from restraint which, while not exceeding the sentence in such an

unexpected manner as to give rise to protection by the Due Process Clause of its

own force nevertheless imposes atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life”) (emphasis added; citations

omitted)); Wolff v. McDonnell, 418 U.S. 539 (1974) (inmates entitled to advance

written notice of the disciplinary charge; an opportunity to call witnesses and

present documentary evidence; and a written statement of the evidence relied on in

reasons for the disciplinary action). To allow a second level of judicial review in

this court of the inherently executive functions of maintaining prison discipline is

without rational and legal justification in my view.

      An inmate like Petitioner is entitled to an opportunity to be heard and

present evidence during a hearing panel at the institution, further review by the

                                          2
institution’s warden, further review by the Secretary of the Department of

Corrections, and finally, mandamus review by a circuit court. Id.; Plymel v.

Moore, 770 So. 2d 242 (Fla. 1st DCA 2000). Under Plymel, the inmate is then

entitled to seek extraordinary relief in this court by certiorari review. Thus, a state

prison inmate is allowed five layers of review of a prison-disciplinary action. Four

layers of review would be more than constitutionally adequate to ensure the

Department’s actions are proper under Wolff and Sandin.

      The Florida Supreme Court has held that certiorari review in this court is

extremely limited, to wit: whether the circuit court, acting in its appellate capacity,

provided procedural due process and whether the circuit court applied the correct

law. Fla. Parole Comm’n v. Taylor, 132 So. 3d 780, 783 (Fla. 2014). Even this

narrow review, however, is unnecessary and wasteful of judicial resources where

prison-disciplinary issues are raised.

      It is rational and appropriate to allow such review of a decision, like in

Taylor, where a released inmate serving a conditional sentence subject to

revocation was returned to prison. Id.; Morrissey v. Brewer, 408 U.S. 471 (1972).

But in a challenge to a prison disciplinary action, such as this, the United States

Supreme Court has properly recognized that states have broad latitude to protect

prison safety and institutional control should not engender certiorari review.

Further, appellate courts do not possess unlimited resources to engage in

                                          3
unnecessary and duplicative review of a circuit court decision, which further

imposes burdens on the executive branch to respond to meritless claims by inmates

challenging their previous four levels of review of a disciplinary action.

      The executive branch and the circuit court can fulfill their duty to ensure that

a prison disciplinary decision was fair and based on “some evidence” of guilt to

support a guilty finding. Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472
U.S. 445, 454-55 (1985); Cason v. McDonough, 943 So. 2d 861 (Fla. 1st DCA

2006) (quoting Dugger v. Grant, 610 So. 2d 428, 432 (Fla. 1992)).

      Nothing in the decisions of the United States Supreme Court or the Florida

Supreme Court requires the district courts of appeal to allow judicial review by

extraordinary relief of circuit court decisions reviewing executive branch prison

disciplinary actions.    This Court should consider whether its prior case law

allowing prisoners to obtain certiorari review of prison disciplinary actions is

grounded in law and a rational allocation of the court’s limited judicial resources.




                                          4